              Case 1:19-cv-02401-PKC Document 77 Filed 02/25/20 Page 1 of 1




                                                                                          Stephen J. Barrett
                                                                                      212.915.5479 (direct)
                                                                           Stephen.Barrett@wilsonelser.com

                                        All deadlines in the case are stayed until
February 25, 2020
                                     April 24, 2020.
VIA ECF                                 SO ORDERED.
                                     Dated: 3/3/2020
Hon. P. Kevin Castel
United States District Court
Southern District Of New York
500 Pearl Street
New York, New York 10007

Re:     Student Advantage Fund I LLC v. Kennedy Lewis Management LP
        Case No.            1:19-cv-02401-PKC
        Our File No.:       21708-00001

Dear Judge Castel:

        Our office represents Plaintiff Student Advantage Fund I LLC (“SAF”) in the above
referenced matter. We write jointly with counsel for Defendant Kennedy Lewis Management
(“KLM”) to notify the Court of the status of the parties’ settlement negotiations and to request a brief
stay of the proceedings. The next Case Management Conference is scheduled for May 22, 2020 at
11:00 a.m.

        On February 11, 2020, SAF and KLM attended the court-ordered mediation and reached an
agreement in principle to settle their dispute. As a result, SAF and KLM anticipate dismissing this
action after execution of a settlement agreement. Certain conditions precedent to the execution of the
proposed settlement agreement, however, will likely take several weeks to finalize and implement.
Accordingly, SAF and KLM request a 60-day stay of the case, with the parties reporting on their
progress after 30 days. SAF and KLM believe that this will allow the parties to resolve this case
without further burdening the Court.

        We thank the Court for its time and attention to this matter.

Respectfully submitted,

WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP

/s/ Stephen Barrett


Stephen J. Barrett



10338539v.1
